DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1 – 20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
37 CFR 1.52(a)(1)(v) states “all papers” should be “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”
The claims filed 16 February 2022 alternate between clearly readable black text and a light grey text that is difficult to read.  This problem is seen in claim 5 through claim 20.  In addition, claims 13 and 14 appear to be in a distinctly different font than the remainder of the claims.   To aid in further examination, the claims should be presented in a clearly readable, uniform font that has “sufficient clarity and contrast between the paper and the writing thereon”.

Claim Objections
Claim 1 is objected to because of the following informalities: 
the element/step “providing data indicative of measurements in at least one patterned structure; wherein the data indicative of the measurements is measurement health data;” are formatted as a single line, despite the semicolon the breaks the step into two logical steps.  This should ether be written with a comma to delineate the steps, or written on separate lines.  
 the measurements are not taken “in” a patterned structure, as that would mean “inside of the patterned structure”; rather they are measurements performed “on” a patterned structure. 
Based on the formatting of the claim, it appears that both (a) and (b) are required, but there is no conjunction linking the two.  The Examiner interprets the claim as requiring both (a) “and” (b).  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the claim includes element/step “the measurement health data comprises measurement health indicators that cover at least one out of”.  As best understood by the Examiner, this means “the measurement health data comprises measurement health indicators including one or more of”.  Examiner notes that this limitation as identical to claim 2, if only “hardware performance quality” is “covered”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: the claim includes element/step “(a) deliberately shifting one or more model fixed parameters could”.  It appears that the word “could” should have been deleted.  The claim also ends with a comma, instead of a period.  Note that the claim is also rejected under 35 USC 112(d) for being of improper dependent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 include the element/step “thereby enabling to determine whether one or more of the measurements providing said unacceptable result are to be disregarded”.  It is unclear what is being “enabled”, and whether or not any action is taken based in this unknown element becoming “enabled”.  For the purpose of the instant examination, the Examiner interprets this as “determining whether one or more of the measurements providing said unacceptable result are to be disregarded”.
Note: All art rejections applied are as best understood by the examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends upon itself, as it recites “The method according to claim 14”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A method for monitoring measurement of parameters of patterned structures, said measurement of the parameters of patterned structures being based on a predetermined fitting model, the method comprising: 
providing data indicative of measurements in at least one patterned structure; 
wherein the data indicative of the measurements is measurement health data; 
	(b) applying at least one selected verification mode to said data indicative of measurements said at least one verification mode comprising: 
		analyzing the data based on at least one predetermined factor and 
		classifying corresponding measurement result as acceptable or unacceptable, thereby enabling to determine whether one or more of the measurements providing said unacceptable result are to be disregarded, or whether one or more parameters of the predetermined fitting model are to be modified.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “analyzing the data based on at least one predetermined factor”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  For example, the step of “analyzing” encompasses a user examining the measurement results, and making a judgement about whether the measurement results are reasonable, or apparent outliers. Alternatively, “analyzing” in the context of this claim encompasses a mathematical procedure of determining a Fourier transform, splitting data into bands, and then calculating the mean square error of mismatch per spectral band, as described on page 17 of the instant specification. 
The limitation of “classifying corresponding measurement result as acceptable or unacceptable”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  For example, the step of “classifying” encompasses a user examining the measurement results, and making a judgement about whether the unreasonable measurement results should be removed from further analysis. Alternatively, “classifying” encompasses a mathematical comparison of a set of figures of merit, followed by a determination that one of the values is statistically too different from the others, as described on page 10 of the instant specification.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes one additional element/step, “providing data indicative of measurements in at least one patterned structure”. The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the only element in the claim is generically recited data acquisition. This data acquisition step does not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.

Independent claim 15 is similar to representative claim 1, and adds the elements of “a data input utility”, “a memory utility”, and “a processor utility”.  As best understood by the Examiner, these are generically recited components of a computer system.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The memory is also recited at a high-level of generality, and lacks specific narrowing details regarding how the memory is constructed or utilized.  The data input is likewise recited at a high-level of generality, and lacks specific narrowing details regarding how data is acquired by the system.  The additional elements of using a processor with a memory and an input system to perform the analysis and classification steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited memory and input system, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  

Dependent claims 2 – 14 and 16 – 20 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bottiglieri et al., US 2012/0330592 (hereinafter 'Bottiglieri') in view of Nitta et al., US 2006/0109486 (hereinafter 'Nitta').

Regarding claim 1: Bottiglieri teaches a method for monitoring measurement of parameters of patterned structures, said measurement of the parameters of patterned structures being based on a predetermined fitting model ([0046, 0056. 0057; Fig 3, Fig 5]: discloses an inspection apparatus used in the manufacture of semiconductor wafers that uses a “a parameterized model of the target structure” when measuring the parameters of a structure on the semiconductor wafer), the method comprising: 
(a) providing data indicative of measurements in at least one patterned structure; wherein the data indicative of the measurements is measurement health data ([0058 – 0060; Fig 5]: discloses receiving data from the measurements, then calculating a “merit function:” of the received pattern data when compared to a model, where the “merit function” is interpreted as equivalent to “health data”); 
(b) applying at least one selected verification mode to said data indicative of measurements said at least one verification mode comprising: analyzing the data based on at least one predetermined factor ([0088 – 0096; Fig. 7b]: discloses a process of calibrating measurements made by the tool, using a library of patterns, and determining trendlines of how a present set of measurements is varying from the previously calculated baseline).

Bottiglieri is silent with respect to 
classifying corresponding measurement result as acceptable or unacceptable, thereby enabling to determine whether one or more of the measurements providing said unacceptable result are to be disregarded, or whether one or more parameters of the predetermined fitting model are to be modified

Nitta teaches a method of determining the quality of the measurement of a line width line width detected by a scanning electron microscope ([Abstract]) that includes 
classifying measurement result as acceptable or unacceptable, to determine whether one or more of the measurements providing said unacceptable result are to be disregarded, or whether one or more parameters of the predetermined fitting model are to be modified ([0084; claim 1]: discloses determining that actual measurement values of a line width are defective when the measurement of a “taper width” is out of spec)

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta to determine that a particular measurement process was defective, and that the results of that measurement should be disregarded, rather than potentially discarding good material.

Regarding claim 2: Bottiglieri in view of Nitta teaches the method of claim 1, as discussed above, wherein the measurement health data comprises measurement health indicators that cover hardware performance quality (Bottiglieri: [0098]: discloses “an experimental framework to define thresholds for the quality of new calibrations”).

Regarding claim 3: Bottiglieri in view of Nitta teaches the method of claim 1, as discussed above, wherein the measurement health data comprises measurement health indicators that cover at least one out of 
(a) hardware performance quality (Bottiglieri: [0098]: discloses “an experimental framework to define thresholds for the quality of new calibrations”) and 
(b) a mismatch between a sample that comprises the patterned structure and a measurement recipe that was applied during the measurements in at least one patterned structure (Bottiglieri: [0060]: discloses determining a merit function based on the difference between the measured diffraction pattern and the model diffraction pattern).

Regarding claim 4: Bottiglieri in view of Nitta teaches the method of claim 1, as discussed above, wherein the measurement health data comprises measurement health indicators that are indicative of an impact on metrology reliability (Bottiglieri: [0078, 0094]: discloses monitoring the stability of the measurements made by the system, which the Examiner interprets as determining how reliable the measurements are).

Regarding claim 5: Bottiglieri in view of Nitta teaches the method of claim 1, as discussed above, wherein the measurement health data comprises measurement health indicators that characterize a measurement system during an execution of the method (Bottiglieri: [0094]: discloses monitoring “CD profile, diffraction spectra, and calibration data” during operation, and limiting the reasons for mismatch to the calibration data).

Regarding claim 6: Bottiglieri in view of Nitta teaches the method of claim 5, as discussed above, wherein the measurement health indicators characterize at least one out of illumination intensity and stability (Bottiglieri: [0048, 0050]: discloses monitoring the “intensity of the incident radiation” and “e intensity of transverse magnetic- and transverse electric-polarized light and/or the phase difference between the transverse magnetic- and transverse electric-polarized light”).

Regarding claim 7: Bottiglieri in view of Nitta teaches the method of claim 5, as discussed above, wherein the measurement health indicators characterize a pattern recognition quality (Bottiglieri: [0054, 0060]: discloses comparing an estimated diffraction pattern with an observed diffraction pattern, and calculated a “figure of merit” based on the comparison).

Regarding claim 10: Bottiglieri in view of Nitta teaches the method according to claim 1 wherein the classifying comprises classifying the corresponding measurement result as being indicative of an error when a quality score deteriorates below pre-defined value (Bottiglieri: [0098]: discloses setting limits in terms of the quality required for new calibrations).

Regarding claim 15: Bottiglieri teaches a monitoring system for controlling measurements of parameters of patterned structures ([0046, 0056. 0057; Fig 3, Fig 5]: discloses an inspection apparatus used in the manufacture of semiconductor wafers that uses a “a parameterized model of the target structure” when measuring the parameters of a structure on the semiconductor wafer), the system comprising: 
(a) data input utility for receiving data indicative of measurements in at least one patterned structure; wherein the data indicative of the measurements is measurement health data ([0058 – 0060; Fig 5]: discloses receiving data from the measurements, then calculating a “merit function:” of the received pattern data when compared to a model, where the “merit function” is interpreted as equivalent to “health data”); 
(b) a memory utility ([0024]: discloses the use of random-access memory); and
(c) a processor utility for applying at least one selected verification mode to said data indicative of measurements said at least one verification mode ([0024]: discloses the use of one or more processors), wherein the applying comprises: 
	analyzing the data based on at least one predetermined factor ([0088 – 0096; Fig. 7b]: discloses a process of calibrating measurements made by the tool, using a library of patterns, and determining trendlines of how a present set of measurements is varying from the previously calculated baseline).

Bottiglieri is silent with respect to 
classifying corresponding measurement result as acceptable or unacceptable, thereby enabling to determine whether one or more of the measurements providing said unacceptable result are to be disregarded, or whether one or more parameters of the predetermined fitting model are to be modified.

Nitta teaches a method of determining the quality of the measurement of a line width line width detected by a scanning electron microscope ([Abstract]) that includes 
classifying measurement result as acceptable or unacceptable, to determine whether one or more of the measurements providing said unacceptable result are to be disregarded, or whether one or more parameters of the predetermined fitting model are to be modified ([0084; claim 1]: discloses determining that actual measurement values of a line width are defective when the measurement of a “taper width” is out of spec)

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta to determine that a particular measurement process was defective, and that the results of that measurement should be disregarded, rather than potentially discarding good material.

Regarding claim 16: Bottiglieri in view of Nitta teaches the measurement system of claim 15, as discussed above, wherein the measurement health data comprises measurement health indicators that cover both 
(a) hardware performance quality (Bottiglieri: [0098]: discloses “an experimental framework to define thresholds for the quality of new calibrations”) and 
(b) a mismatch between a sample that comprises the patterned structure and a measurement recipe that was applied during the measurements in at least one patterned structure (Bottiglieri: [0060]: discloses determining a merit function based on the difference between the measured diffraction pattern and the model diffraction pattern).

Regarding claim 17: Bottiglieri in view of Nitta teaches the measurement system of claim 15, as discussed above, wherein the measurement health data comprises measurement health indicators that are indicative of an impact on metrology reliability (Bottiglieri: [0078, 0094]: discloses monitoring the stability of the measurements made by the system, which the Examiner interprets as determining how reliable the measurements are)

Regarding claim 18: Bottiglieri in view of Nitta teaches the measurement system of claim 15, as discussed above, wherein the measurement health data comprises measurement health indicators that characterize a measurement system during an execution of the method (Bottiglieri: [0094]: discloses monitoring “CD profile, diffraction spectra, and calibration data” during operation, and limiting the reasons for mismatch to the calibration data).

Regarding claim 19: Bottiglieri in view of Nitta teaches the measurement system of claim 18, as discussed above, wherein the measurement health indicators characterize at least one out of illumination intensity and stability (Bottiglieri: [0048, 0050]: discloses monitoring the “intensity of the incident radiation” and “e intensity of transverse magnetic- and transverse electric-polarized light and/or the phase difference between the transverse magnetic- and transverse electric-polarized light”).

Regarding claim 20: Bottiglieri in view of Nitta teaches the measurement system according to claim 15, as discussed above, wherein the processor utility is configured to classify the corresponding measurement result as being indicative of an error when a quality score deteriorates below pre-defined value (Bottiglieri: [0098]: discloses setting limits in terms of the quality required for new calibrations).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bottiglieri in view of Nitta in view of Littau et al, US 2004/0223137 (hereinafter ‘Littau’)

Regarding claim 8: Bottiglieri in view of Nitta teaches the method of claim 5, as discussed above.
Bottiglieri in view of Nitta is silent with respect to wherein the 
measurement health indicators characterize a location deviation of a measurement from a target.

Littau teaches 
measurement health indicators characterize a location deviation of a measurement from a target ([0087 – 0091]: discloses using the location of a diffraction field to help determine non-uniformity of structures).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta in view of Littau to incorporate an optimization of the focus settings in order to improves the calibration of the lithographic apparatus.

Regarding claim 9: Bottiglieri in view of Nitta teaches the method of claim 5, as discussed above.
Bottiglieri in view of Nitta is silent with respect to wherein 
the measurement health indicators characterize a focus quality of the measurements.

Littau teaches 
measurement health indicators characterize a focus quality of the measurements ([0069 – 0072]: discloses monitoring the center of focus of a stepper or scanner to find the best settings for creating an image).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta in view of Littau to incorporate an optimization of the focus settings in order to improves the calibration of the lithographic apparatus.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bottiglieri in view of Nitta in view of Asano et. al., US 20080134131 (hereinafter 'Asano').
Regarding claim 11: Bottiglieri in view of Nitta teaches the method according to claim 1.
Bottiglieri in view of Nitta is silent with respect to wherein 
the classifying is executed by a learning system.

Asano teaches a method to construct a simulation model of photolithography using a predicted pattern and an observed pattern ([0020 – 0026; Fig 1]) that includes learning the relationship between actual pattern dimensions and predicted dimensions ([0031]) 

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta in view of Asano to improve the generation of a library of expected and measured patterns by incorporating a known technique that defines the relationship between actual pattern dimensions and predicted dimensions using machine learning, with a known result of improved classification.

Regarding claim 12: Bottiglieri in view of Nitta teaches the method according to claim 11.
Bottiglieri in view of Nitta is silent with respect to wherein
the learning system is an artificial neural network.

Asano teaches a method to construct a simulation model of photolithography using a predicted pattern and an observed pattern ([0020 – 0026; Fig 1]) that includes learning the relationship between actual pattern dimensions and predicted dimensions ([0031]) where the learning system is implemented as a neural network ([0032]).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta in view of Asano to improve the generation of a library of expected and measured patterns by incorporating a known technique that defines the relationship between actual pattern dimensions and predicted dimensions using machine learning, with a known result of improved classification.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bottiglieri in view of Nitta in view of Asano in view of Broomhead et al, US 5453940 (hereinafter 'Broomhead') 
Regarding claim 13: Bottiglieri in view of Nitta in view of Asano teaches the method according to claim 11, comprising
differentiate between normal behavior and abnormal behavior ([0068 – 0070]: discloses defining a library of expected target values and the associated diffraction patterns).

Bottiglieri in view of Nitta is silent with respect to 
mapping, by the learning system, a phase - space of normal error indicator values; and
learning, by the learning system, to differentiate between normal behavior and abnormal behavior.

Asano teaches a method to construct a simulation model of photolithography using a predicted pattern and an observed pattern ([0020 – 0026; Fig 1]) that includes learning the relationship between actual pattern dimensions and predicted dimensions ([0031]) where the learning system is implemented as a neural network ([0032]).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta in view of Asano to improve the generation of a library of expected and measured patterns by incorporating a known technique that defines the relationship between actual pattern dimensions and predicted dimensions using machine learning, with a known result of improved classification.

Broomhead teaches a method of analyzing dynamic systems using “a curve in a multi-dimensional phase space” ([Abstract; col 1, lines 31 – 32]) that includes 
mapping a phase - space of normal error indicator values ([col 2, line 50 – col 3, line 2]: discloses training a model using “sequence of sets of phase space co-ordinates”).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Bottiglieri in view of Nitta in view of Asano in view of Broomhead to analyze the phase of data signals, if that were of interest, to improve the recognition of actual pattern dimensions.


Regarding claim 14: The Examiner cannot determine which claim this claim depends on, and cannot properly examine the claim. The Examiner will address this claim once it is amended into proper form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857